DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Burr on 08/15/2022.

The application has been amended as follows: 
1. (Currently Amended) A nurse call system comprising:
a nurse call slave device provided for each of beds in a hospital room, for a
patient to call a nurse;
a nurse call master device provided at a nurse station, for answering a call from
the nurse call slave device;
a plate slave device which is provided near the bed in the hospital room and to
which the nurse call slave device is connected;
a controller configured to control speech and communication between devices;
and
a plurality of nurse mobile phones connected to the controller via a PBX having a
mobile phone exchange connection function and a base station having a mobile phone wireless transmission/reception function, the nurse mobile phones being carried by nurses for answering a call from the nurse call slave device, wherein
a plurality of patient mobile phones are carried by hospitalized patients and
connected to the controller via the base station and the PBX as with the nurse mobile phones, a location information transmitter configured to wirelessly transmit a location
signal is provided at an appropriate location in a hospital, and a location management server configured to manage location information about each patient mobile phone is provided,
each patient mobile phone includes a location information communication unit
configured to receive the location signal transmitted from the location information transmitter and transmit the location signal with an ID of the patient mobile phone added thereto,
each patient mobile phone has a hospital room ID and a nurse call slave device ID registered therein for specifying the patient carrying the patient mobile phone, and is capable of performing a nurse call to transmit a call signal with the hospital room ID and the nurse call slave device ID added thereto, 
when a nurse call operation is executed on the patient mobile phone, the controller acquires location information about the patient mobile phone from the location management server, generates a call signal including the location information, and transmits the call signal to the nurse call master device and at least one of the nurse mobile phones.

2. (Currently Amended) The nurse call system according to claim 1, wherein
cameras are provided at appropriate locations in [[a]] the hospital room and a common area in a hospital ward,

the location management server includes a camera location storage unit
configured to store the location of each camera, and a camera specifying unit configured to specify the camera that is nearest to the patient mobile phone, and
when the nurse call operation is performed on the patient mobile phone, the
controller acquires information about the camera that is nearest the patient mobile phone on which the nurse call operation is performed, from the location management server, and transmits a video taken by the camera, together with the call signal transmitted through the nurse call operation.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a nurse call system that enables a call for a nurse even outside of a hospital room.  The prior art fail to teach “a plurality of patient mobile phones are carried by hospitalized patients and connected to the controller via the base station and the PBX as with the nurse mobile phones, a location information transmitter configured to wirelessly transmit a location signal is provided at an appropriate location in a hospital, and a location management server configured to manage location information about each patient mobile phone is provided, each patient mobile phone includes a location information communication unit configured to receive the location signal transmitted from the location information transmitter and transmit the location signal with an ID of the patient mobile phone added thereto, each patient mobile phone has a hospital room ID and a nurse call slave device ID registered therein for specifying the patient carrying the patient mobile phone, and is capable of performing a nurse call to transmit a call signal with the hospital room ID and the nurse call slave device ID added thereto, and when a nurse call operation is executed on the patient mobile phone, the controller acquires location information about the patient mobile phone from the location management server, generates a call signal including the location information, and transmits the call signal to the nurse call master device and at least one of the nurse mobile phones”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hayes et al. (US 9,937,090) discloses a patient support apparatus communication systems.
-Kitagawa (US 2017/0116377) discloses a nurse call system.
-Clough (US 2014/0169795) discloses a smartphone control of electrical devices.
-Gallant et al. (US 5,838,223) discloses a patient/nurse call system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        8/19/22